DETAILED ACTION
This office action is in response to applicant’s filing dated April 30, 2020.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 22-44 is/are pending in the instant application.  Acknowledgement is made of Applicant's amendments filed April 30, 2020.  Acknowledgement is made of Applicant's cancelation of claim(s) 1-21; and addition of new claim(s) 22-44. 

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 22-40, drawn to a method for preparing a ready-to-use peritoneal dialysis fluid for peritoneal dialysis of a patient, the method comprising: mixing, before administration to the patient, appropriate amounts of at least a first concentrate and a second concentrate with an appropriate amount of water to form a ready-to-use dialysis fluid, wherein the first concentrate includes glucose, has a pH of between 1.5 and 4, and is free of sodium ions, wherein the second concentrate includes a physiologically acceptable buffer and sodium ions, and has a pH of between 5.0 and 9.0, and wherein the ready-to-use dialysis fluid has a sodium ion concentration of about 110 mM to about 145 mM and an osmolality of about 0.20 to about 0.5 Osm/kg.
Group II, claim(s) 41-43, drawn to a method for preparing a ready-to-use peritoneal dialysis fluid for peritoneal dialysis of a patient, the method comprising: mixing, before administration to the patient, appropriate amounts of at least a first concentrate and a second concentrate with an appropriate amount of water to form a ready-to-use dialysis fluid, wherein the first concentrate is free of sodium ions, and wherein the second concentrate includes sodium ions.
Group III, claim(s) 44, drawn to a system for preparing a ready-to-use peritoneal dialysis fluid for peritoneal dialysis of a patient, the system comprising: a proportioning device or cycler; at least one source of water adapted for connection with the proportioning device or cycler; at least one source of the first concentrate adapted for connection with (i) the proportioning device or cycler and (ii) the source of water, wherein the first concentrate is free from sodium ions; and at least one source of the second concentrate adapted for connection with (i) the proportioning device or cycler and (ii) the source of water.

Election of Species
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
For any one of Groups I-III elected, Applicant is further required to elect a single disclosed final formulation by electing every single component present. For example, if Applicant requires the presence of buffer, applicant should further elect a disclosed buffer agent such as from those listed in claim 27 (e.g. acetate, or acetate and citrate in the case of election of a combination). If applicant elects no additional components, then Applicant should indicate no additional components.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claim 41 is generic.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of a preparing a peritoneal dialysis fluid comprising mixing a first concentrate and a second concentrate with an appropriate amount of water, wherein the first concentrate is free of sodium ions, and wherein the second concentrate includes sodium ions.  This technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Sasso et al (US 2005/0224372 A1).  Sasso teaches a process for preparing a multicompartment flexible bag assembly including an amount of an aqueous sodium bicarbonate component solution in at least one of the multi-compartments and an aqueous acid component solution in at least another of the multi-compartments [0041]; first volume comprises sodium bicarbonate (i.e. a concentrate including sodium ions) in the first or second compartment and the second volume comprises aqueous acid having an amount of dissolved carbon dioxide (i.e. a concentrate free of sodium ions) mixable together to obtain a peritoneal dialysis fluid (claim 11).  Thus, since the technical feature, i.e. preparing a peritoneal dialysis fluid comprising mixing a first concentrate and a second concentrate with an appropriate amount of water, wherein the first concentrate is free of sodium ions, and wherein the second concentrate includes sodium ions is taught by the prior art, the technical feature lacks novelty.  As such, the technical feature linking the species does not constitute a special technical feature as defined by PCT RULE 13.2 as it does not define a contribution over the prior art.
 
Joint Inventors, Correction of Inventorship
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Notice of Potential Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088. The examiner can normally be reached 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/Rayna Rodriguez/             Examiner, Art Unit 1628